UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
LENA LASHER,

                         Plaintiff,
                                                MEMORANDUM AND ORDER
               - against -
                                                 17 Civ. 6388 (NRB)
LOUIS FREEMAN, ESQ.; FREEMAN,
NOOTER, AND GINSBERG LAW FIRM;
and NADJIA LIMANI, ESQ.,

                     Defendants.
---------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

      Pro se plaintiff Lena Lasher moves under Rule 59(e) of the

Federal Rules of Civil Procedure to alter or amend the Clerk’s

judgment issued on Augusut 27, 2018 granting defendant’s motion to

dismiss the case in its entirety for the reasons set forth in our

August 23, 2018 Memorandum and Order. Lasher argues that the Court

“illegally dismissed [her] civil action” because, approximately

two hours prior to the issuance of the August 23, 2018 Memorandum

and   Order,    the   Court’s   mailroom   received   Lasher’s   respective

motions requesting recusal of the undersigned and change of venue

or application of New Jersey law.          Mot. ¶ 3, Sept. 21, 2018, ECF

No. 47.   These belated and unanticipated applications to the Court

- received over six months after the case was reassigned and five

months after defendants’ motion to dismiss was fully briefed – are

not proper grounds for reinstating the instant action.           Moreover,
we have already considered and rejected their merits, either

directly, see Mem. and Order, Aug. 23, 2018, ECF No. 38 (rejecting

the argument that New Jersey law applies); Mem. Endorsement, Aug.

27, 2018, ECF No. 42 (“Plaintiff’s motion to change venue is

frivolous.”), or in addressing analogous requests for relief, see

Order, No. 12-cr-868, ECF No. 375 (denying Lasher’s motion for

recusal of the undersigned on grounds similar to those presented

here); Mem. and Order, Sept. 6, 2018, ECF No. 45 (denying Lasher’s

motion to object to the reassignment of the instant action to this

Court).    Accordingly, even assuming that Lasher’s motions were

“filed” when the mailroom received them, their pendency provides

no basis for altering or amending the Clerk’s judgment.

     By the Court’s count, Lasher has now filed approximately 60

unsuccessful motions in her criminal and civil actions before this

Court.    While we have afforded her significant leeway given her

status as a pro se plaintiff, we are approaching a point where the

Court    must   consider   the    imposition    of    a   filing   injunction

prohibiting     Lasher   from    filing   future     motions   without   first

obtaining leave from the Court.           We trust that she will heed the

Court’s forewarning and are hopeful that such action will prove

unnecessary.




                                      2
Dated:   New York, New York
           April !1_, 2019

                                    L~ull
                                    NAOMI REICE BUCHWALD
                                    UNITED STATES DISTRICT JUDGE




A copy of the foregoing Order has been mailed on this date to the
following:


Lena Lasher
16 Patton Street
High Bridge, NJ 08829


                                3
